
	
		II
		111th CONGRESS
		1st Session
		S. 936
		IN THE SENATE OF THE UNITED STATES
		
			April 30, 2009
			Mr. Lautenberg (for
			 himself, Mr. Voinovich,
			 Mr. Whitehouse, Mr. Menendez, and Mr.
			 Brown) introduced the following bill; which was read twice and
			 referred to the Committee on Environment
			 and Public Works
		
		A BILL
		To amend the Federal Water Pollution Control Act to
		  authorize appropriations for sewer overflow control grants.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Water Quality Investment Act of
			 2009.
		2.Sewer overflow
			 control grants
			(a)Sewer overflow
			 control grantsSection 221 of
			 the Federal Water Pollution Control Act (33 U.S.C. 1301) is amended—
				(1)in subsection
			 (a), by striking In
			 general and all that follows through (2)
			 subject to subsection (g), the Administrator may and inserting the
			 following:
					
						(a)In
				generalThe Administrator may—
							(1)make grants to
				States for the purpose of providing grants to a municipality or municipal
				entity for planning, design, and construction of treatment works to intercept,
				transport, control, or treat municipal combined sewer overflows and sanitary
				sewer overflows; and
							(2)subject to
				subsection (g),
							;
				and
				(2)by striking
			 subsections (e) through (g) and inserting the following:
					
						(e)Administrative
				requirements
							(1)In
				generalSubject to paragraph (2), a project that receives grant
				assistance under subsection (a) shall be carried out subject to the same
				requirements as a project that receives assistance from a State water pollution
				control revolving fund established pursuant to title VI.
							(2)Determination
				of GovernorThe requirement described in paragraph (1) shall not
				apply to a project that receives grant assistance under subsection (a) to the
				extent that the Governor of the State in which the project is located
				determines that a requirement described in title VI is inconsistent with the
				purposes of this section.
							(f)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this section, to remain available until expended—
							(1)$250,000,000 for
				fiscal year 2010;
							(2)$300,000,000 for
				fiscal year 2011;
							(3)$350,000,000 for
				fiscal year 2012;
							(4)$400,000,000 for
				fiscal year 2013; and
							(5)$500,000,000 for
				fiscal year 2014.
							(g)Allocation of
				funds
							(1)Fiscal years
				2010 and 2011For each of fiscal years 2010 and 2011, subject to
				subsection (h), the Administrator shall use the amounts made available to carry
				out this section to provide grants to municipalities and municipal entities
				under subsection (a)(2)—
								(A)in accordance
				with the priority criteria described in subsection (b); and
								(B)with additional
				priority given to proposed projects that involve the use of—
									(i)nonstructural,
				low-impact development;
									(ii)water
				conservation, efficiency, or reuse; or
									(iii)other
				decentralized stormwater or wastewater approaches to minimize flows into the
				sewer systems.
									(2)Fiscal year
				2012 and thereafterFor fiscal year 2010 and each fiscal year
				thereafter, subject to subsection (h), the Administrator shall use the amounts
				made available to carry out this section to provide grants to States under
				subsection (a)(1) in accordance with a formula that—
								(A)shall be
				established by the Administrator, after providing notice and an opportunity for
				public comment;
								(B)allocates to each
				State a proportional share of the amounts based on the total needs of the State
				for municipal combined sewer overflow controls and sanitary sewer overflow
				controls, as identified in the most recent survey—
									(i)conducted under
				section 210; and
									(ii)included in a
				report required under section 516(b)(1)(B); and
									(C)gives additional
				grant priority to States that propose to carry out projects that involve the
				use of—
									(i)nonstructural,
				low-impact development;
									(ii)water
				conservation, efficiency, or reuse; or
									(iii)other
				decentralized stormwater or wastewater approaches to minimize flows into the
				sewer
				systems.
									.
				(b)ReportsSection
			 221(i) of the Federal Water Pollution Control Act (33 U.S.C. 1301(i)) is
			 amended in the first sentence by striking 2003 and inserting
			 2010.
			
